Citation Nr: 0905515	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-06 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which assigned a 10 percent rating for residuals of a right 
ankle injury.


FINDING OF FACT

The August 2003 rating decision was not appealed, and it is 
final.


CONCLUSION OF LAW

The Board lacks jurisdiction to review the veteran's claim 
for an increased rating for a right ankle disorder in the 
August 2003 rating decision. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.101(d), 20.200, 20.202, 
20.302(b), 20.303, 20.305 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2003 rating decision the RO increased the rating 
for residuals of a right ankle fracture to 10 percent. The 
claims file contains no evidence that the claimant filed a 
notice of disagreement with this decision.  Hence, there is 
no evidence that VA was required to issue a statement of the 
case, and there is no evidence that the appellant submitted a 
timely substantive appeal.  

As the veteran did not appeal this award, it is final.  
Accordingly, there is no issue or controversy remaining.  
Without a jurisdictionally viable appeal, the veteran's claim 
is dismissed for lack of appellate jurisdiction.  38 U.S.C.A. 
§ 7105. 



ORDER

The claim of entitlement to an increased rating for residuals 
of a right ankle injury is dismissed for lack of appellate 
jurisdiction. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


